Citation Nr: 1728533	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1974 to April 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for left knee patellofemoral syndrome and assigned a 10 percent disability rating, effective October 26, 2009.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

In a December 2014 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome and remanded the issue of entitlement to TDIU for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran does not meet the schedular criteria for a TDIU.

2.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16 (b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for left knee patellofemoral syndrome, rated 10 percent disabling since October 26, 2009.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.

The Veteran has contended that his service-connected left knee disability interferes with his ability to perform permanent, full-time work.  See April 2011 Notice of Disagreement (NOD).  

At the February 2010 VA joints examination, the VA examiner noted that the Veteran did not report that his knee interfered with his job or daily activity.  

A May 2010 letter from a VA nurse practitioner to the Veteran's employer indicates that he experienced a stroke in May 2009.  The letter noted that the Veteran should be able to work without restrictions, but was encouraged to have several brief rest periods or breaks during the day.

VA treatment records dated in June 2011 show that the Veteran complained of left knee pain that was focused over the patella following a fall.  He also reported intermittent buckling and pain of his left knee.  The Veteran was excused from work for approximately two weeks that month and instructed to wear a knee brace.  However, the Veteran was then medically cleared to return to work to perform activities as tolerated and to avoid prolonged sitting or standing.  In an October 2013 VA treatment record, the Veteran reported that his leg pain limited the amount of walking he could do and prevented him from exercising.  He also noted that he used to work in a maintenance job, but that he stopped doing so after his stroke.   

The records also contain an October 2013 Social Security Administration (SSA) disability determination, which was not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim. See Collier v. Derwinski, 1 Vet. App. 413 (1991).

The October 2013 SSA disability determination and transmittal form noted a primary diagnosis of sleep-related breathing disorders and a secondary diagnosis of essential hypertension.  At his SSA hearing, the Veteran asserted that he had an inability to work due to diabetes mellitus, dizziness, left leg pain, sleep apnea, and problems with his hands.  An independent examination of the Veteran's reported disabilities was also performed.  He reported having a history of a left leg and knee injury when he was in the military many years ago.  He indicated that his knee gives out at home when he is walking and that he has fallen in the past.  The Veteran also stated that he had been admitted into the VA in May when he fell because of knee problems and that he was given a brace, which he did not use.  He was also recommended a cane, which he did not use.  The examiner noted that the Veteran did not complain of pain in his legs.  Upon examination, his knee showed full flexion and extension, and the doctor noted that he was not able to appreciate any gross instability of the knee.  There was no joint line tenderness or swelling.  His left calf was bigger as compared to the right calf, but no pain was noted.  The examiner assessed the Veteran as having chronic left knee dysfunction, but he was unable to appreciate any gross abnormality at the examination.  Based on the entire record, including the testimony of the claimant, the SSA Judge concluded that evidence failed to support the Veteran's assertions of total disability.  A finding was noted that, prior to July 17, 2011, the date the Veteran's age category changed, considering the Veteran's age, education, work experience, and residual functional capacity, there were jobs that existed in significant numbers in the national economy that the Veteran could have performed.  However, on July 17, 2011, the Veteran's age category changed to an individual of advanced age, at which point considering the Veterans' age, education, work experience, and residual functional capacity, there were no jobs that exist in significant numbers in the national economy that the Veteran could perform.  

At the November 2013 Board hearing, the Veteran testified that he was not currently working as a result of his obstructive sleep apnea, diabetes mellitus, legs, and knee.

At the May 2014 VA joints examination, the examiner indicated that the Veteran's lower leg conditions did not affect his ability to work.

In addition, an April 2016 letter was sent to the Veteran requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; however, the Veteran did not submit the completed form.

In a March 2017 statement, the Veteran's representative stated that the medical records did not suggest there was any reason to assume the rating was inaccurate.  Further, the representative stated that no additional evidence had been presented by the Veteran.  In addition, he noted that the Veteran had not complied with a request to submit a completed application form for TDIU.  The representative concluded that, given the lack of evidence and non-compliance with a VA request for an application, they found that they had no further argument to make in order to advance the Veteran's case.  

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluation assigned to the Veteran's service-connected left knee patellofemoral syndrome under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  

The April 2011 notice of disagreement is the only statement from the Veteran attributing his inability to work on his knee disability alone.  In fact, during the November 2013 hearing, he admitted that he was not working due to multiple disabilities, including nonservice-connected disorders.  Moreover, no medical professional has ever stated that the Veteran's service-connected left knee patellofemoral syndrome precludes him from securing or following a substantially gainful occupation.  Indeed, the February 2010 VA examiner indicated that the Veteran did not report that his knee interfered with his job or daily activity, and the May 2014 VA examiner stated that the Veteran's condition did not affect his ability to work.

Additionally, as discussed above, the SSA determination noted that all of the Veteran's disabilities (diabetes mellitus, status post cerebral vascular accident, hypertension, obstructive sleep apnea, obesity, and left leg injury) together did not warrant him disabled until his advanced age was considered.  The Board is precluded from considering the Veteran's age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 361.  

Therefore, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


